Per Curiam.
■Defendants, tried jointly at their request, were convicted of aggravated rape, kidnapping, aggravated assault, ■ and unauthorized use of a motor vehicle. Sentence was imposed only for the crime of aggravated rape, and their appeals relate to that conviction.
Defendants’ principal claim is that the evidence was not sufficient *450to support the conviction. We hold that the evidence was clearly sufficient.
Defendants’ other claim is that the trial court abused its discretion in refusing to grant a continuance to permit substitution of counsel. This, too, is without merit. On the day before trial defendants requested a week’s continuance upon the indefinite representation that a good friend was going “to look into what attorney to hire” and “would need about a week to decide.” No substantial basis for dissatisfaction with their appointed counsel or distrust of him was expressed by either defendant. Separate counsel from the county public defender’s staff had been assigned to defendants more than 2 months before that date, and each of these experienced attorneys was fully prepared for trial. Defendants had pressed for a speedy trial, a Rasmussen hearing had been concluded, and the trial date had been fixed. No exceptional circumstances appearing, the trial court did not abuse its discretion in denying their motion. State v. Fagerstrom, 286 Minn. 295, 176 N. W. 2d 261 (1970); State v. Huber, 275 Minn. 475, 148 N. W. 2d 137 (1967).
Affirmed.
Mr. Justice Todd, not having been a member of this court at the time of the argument and submission, took no part in the consideration or decision of this case.